Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Collison on February 16, 2022.

Election/Restrictions
The Restriction Requirement for species of control assembly presented in the paper of February 26, 2021 is hereby withdrawn.  Claims 3-5, 10 , 13 and 17 are no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


The application has been amended as follows: 
In the Claims
In claim 4, lines 3-4, delete “an unsupported segment of the drive cable,”.
In claim 5, lines 2-3, replace “an unsupported” with “the unsupported”.
In claim 7, line 1, replace “6” with “1”.
In claim 8, line 1, replace “6” with “1”.
In claim 11, line 2, replace “the motor” with “a motor”.
In claim 15, line 2, replace “the motor” with “a motor”.
In claim 17, lines 3-4, delete “an unsupported segment of the drive cable”.
In claim 19, line 2, replace “the motor” with “a motor”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to recite, inter alia, a short linear segment where the drive cable passes through an unsupported gap within a predetermined length range so the drive cable can wind up in the unsupported gap and be withdrawn from a site of complication or entanglement in combination with a control assembly mechanically coupled to the drive cable, and configured to disengage the mechanism from the drive cable when the applied torque exceeds a predetermined level.  The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795